Citation Nr: 0518398	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  02-00 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the left upper extremity.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carol L. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from September 1954 to June 
1976.  His service includes service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2000 rating decision and 
December 2000 rating decision by the RO, which denied service 
connection for peripheral neuropathy of the left upper 
extremity.  The December 2000 rating reconsidered the issue 
following the receipt of additional service medical records.  

Additional issues of entitlement to service connection for 
coronary artery disease, status post coronary artery bypass 
and for hearing loss were granted on appeal in a May 2003 
Decision Review Officer Decision.  These issues are therefore 
moot and no longer before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he is entitled to service 
connection for peripheral neuropathy of the left upper 
extremity.  His representative now argues in a brief dated in 
April 2005 that the peripheral neuropathy should be 
considered as secondary to the now service connected coronary 
artery disease, pursuant to 38 C.F.R. § 3.310(a).  The 
representative points out that the November 1999 VA 
examination, which attributed the neuropathy to a left C5 
radiculopathy, failed to consider the possibility of the 
neuropathy being secondary to coronary artery disease.  

VA's duty to assist the appellant includes obtaining a 
thorough and contemporaneous medical examination in order to 
determine the nature and extent of the veteran's disability.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).
In light of the representative's contentions that secondary 
service connection should be considered, the Board finds that 
another examination is necessary to consider whether the 
veteran's neuropathy was caused or aggravated beyond natural 
progression by his service connected cardiovascular disease.  
See Allen v. Brown, 7 Vet. App. 439 (1995.)  The RO should 
also be given an opportunity to adjudicate the issue under 
the criteria for secondary service connection.  38 C.F.R. 
§ 3.310(a) and Allen, supra.  

Furthermore, the Board notes that the veteran alleged 
exposure to herbicides in a June 1997 claim for entitlement 
to service connection for prostate cancer, which was granted 
in a September 1997 rating.  In light of this, the RO should 
also consider whether it may be appropriate to adjudicate 
this issue under the presumptions of 38 C.F.R. §§ 3.307 
and 3.309 as well as under the criteria for direct and 
secondary service connection.  

Accordingly in order to ensure further compliance with the 
VA's duty to assist, this case is REMANDED to the VBA AMC for 
the following actions:

1.  The VBA AMC should schedule the 
veteran for a VA neurological examination 
to determine the nature and etiology of 
the appellant's claimed left arm 
peripheral neuropathy.  The claims file 
must be provided to the examiner for 
review and the examiner should indicate 
whether the claims file has been 
reviewed.  The examiner should address 
the following questions:  Does the 
veteran have a current peripheral 
neuropathy of the left arm?  If so is it 
at least as likely as not (50 percent or 
more likelihood) that any left arm 
neuropathy found to be present was either 
caused or aggravated (worsening of 
underlying condition versus a temporary 
flare-up of symptoms) by the veteran's 
service-connected post-operative coronary 
artery disease?  It is requested that the 
doctor discuss the prior medical evidence 
and reconcile any contradictory evidence.  
Each opinion should contain comprehensive 
rationale based on sound medical 
principles and facts.

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, the VBA AMC 
should re-adjudicate the veteran's claim.  
If any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
law and  regulations, to include 
38 C.F.R. §§ 3.307, 3.309, 3.310 and 
Allen v. Brown, 7 Vet. App. 439 (1995.)  
An appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




